Citation Nr: 1019651	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-32 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities to include as 
secondary to diabetes mellitus.  

3.  Entitlement to service connection for a gastroesophageal 
disorder, diagnosed as gastroesophageal reflux disease (GERD) 
and Barrett's esophagus.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as posttraumatic stress 
disorder (PTSD) and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to July 
1972.

This matter is on appeal from a rating decision by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  However, jurisdiction of the appeal is 
currently with the RO in Chicago, Illinois.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in February 2010.  A transcript of the hearing is 
of record.

The issue of entitlement to service connection for peripheral 
neuropathy to the upper and lower extremities is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has had military service in the Republic of 
Vietnam, is presumed to have been exposed to herbicides 
during such service, and his diagnosed diabetes mellitus is 
presumed related to such exposure.

2.  The Veteran has a current diagnosis of PTSD that is 
associated with an in-service stressor which is corroborated 
by credible supporting evidence.

3.  A chronic gastroesophageal disorder was manifest during 
service or for many years thereafter and has not been 
attributed to service.


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus is presumptively related 
to his exposure to herbicides during service in the Republic 
of Vietnam.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  PTSD was incurred during active duty service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 
(2009).

3.  A gastroesophageal disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With regard to the claims for service connection for diabetes 
mellitus and PTSD, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  Put another way, a decision 
on these issues poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Regarding the claim for service connection for a 
gastroesophageal disorder, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in July 2005 
that fully addressed all notice elements and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and 
content.

With respect to the Dingess requirements, in August 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
August 2006 notice was provided to the Veteran, the claim was 
readjudicated in an August 2007 SOC.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  



Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and VA outpatient treatment records.  Next, the 
Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned in 
February 2010.

The Board acknowledges, however, that a VA medical 
examination was not provided with regard to the issue of 
entitlement to service connection for his gastroesophageal 
disorder, nor was a VA medical opinion obtained to determine 
the nature and etiology of his complaints.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

In deciding whether to remand the issue for a medical nexus 
opinion, the Board notes that the Federal Circuit, in a 
recent decision, upheld the determination that a VA medical 
examination is not required as a matter of course in 
virtually every veteran's disability case involving a nexus 
issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 
(distinguishing cases where only a conclusory generalized 
statement is provided by the veteran, in which case an 
examination may not be required).  

Here, the evidence weighs against a finding of chronic in-
service disability stemming from active duty, to include a 
service separation examination that was silent for findings 
of complaints, treatment, or diagnosis related to a 
gastroesophageal disorder.  Moreover, other than his personal 
statements, there is a 20-year gap of evidence between 
service and the first evidence of a gastroesophageal 
disorder.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
section 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that § 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  To this end, the 
Veteran's statements of in-service chronicity and continuity 
of symptomatology are found to lack credibility.  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claims since it could not 
provide evidence of a past event.  Therefore, the Board finds 
that a remand for a VA examination would not be beneficial in 
the adjudication of this issue and, thus, is not required in 
this case.

Additionally, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	With respect to all claims, the Veterans service treatment 
records reflect no complaints of, treatment for, or a 
diagnosis related to an esophageal disorder or any symptoms 
reasonably attributed thereto.  Specifically, during his 
active duty service, he underwent physical examinations in 
August 1969, March 1970, May 1971, and one coincident to his 
discharge in June 1972.  During these examinations, he did 
not mention the existence of a gastroesophageal disorder, nor 
was either observed by any the examining physicians.  
Therefore, no chronic esophageal disorder was noted in 
service.
	
	
	
	Entitlement to Service Connection for Diabetes Mellitus to
	Include as due to Herbicide Exposure
	
	For purposes of service connection for a disability or death 
resulting from exposure to a herbicide agent, a veteran who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.
	
	If a veteran was exposed to an herbicide agent during active 
military service, the following diseases shall be service-
connected, subject to the requirements of 38 C.F.R. § 
3.307(a), even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas. 38 C.F.R. § 
3.309(e).
	
	Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
	
	Here, the Veteran's service personnel records indicate that 
he served from March 1970 to July 1972 with the 86th Military 
Airlift Squadron of the 60th Military Airlift Wing.  Since 
this appeal was certified to the Board, he has submitted a 
number of unit history records from the 60th Military Airlift 
Wing.  Although these newly submitted records do not 
specifically place him in the Republic of Vietnam, the Board 
concludes that the records, in conjunction with the Veteran's 
statements, indicate such service.  
	
	Specifically, the quarterly history reports from the 86th 
Military Airlift Squadron from January 1971 to September 1972 
indicate that the bulk of its operational hours were spent 
conducting "airlift missions in support of Southeast Asia."  
The reports further detail that the airlift operations 
involved worldwide deployment and employment of forces into 
"a combat zone by airlanding and airdropping" to fighting 
forces.  [Emphasis added].  While these quarterly reports do 
not indicate where individual aircraft traveled to in 
Southeast Asia, they also indicate that numerous decorations 
such as the Distinguished Flying Cross and the Bronze Star 
Medal were awarded on multiple occasions.  Given the absence 
of significant conflict in Southeast Asia outside of Vietnam 
during that time, and resolving all doubt in favor of the 
Veteran, the Board will accept that a portion of these 
flights (air missions) involved flying over and into the 
Republic of Vietnam.  Moreover, given the Veteran's position 
as a loadmaster, the evidence would support the likelihood 
that he participated in at least one of these flights and 
therefore more likely than not was in the Republic of Vietnam 
at some point, which resulted in him setting foot "in 
country."  
	
	Therefore, the Board concludes that he was presumptively 
exposed to Agent Orange while on active duty and is further 
entitled to the presumption that a diagnosis of any of the 
above listed diseases would have been incurred while in 
service.  Moreover, since the Veteran's diagnosed diabetes 
mellitus is a disorder is one of the disorders that may be 
presumed related to his Agent Orange Exposure, service 
connection for this disorder is warranted.  
	
	Entitlement to Service Connection for PTSD
	
	In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2009).
	
	As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.
	
	The law further provides that "[i]f the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor."  38 C.F.R. § 
3.304(f)(1) (2009).
	
	Where, however, VA determines that the Veteran did not engage 
in combat with the enemy or that the Veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the Veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f) (2009); West v. Brown, 7 Vet. App. 70, 76 
(1994).
	
	In this instance, the Veteran is asserting PTSD due to the 
following stressors:
*	Being a passenger in an aircraft that was fired upon 
while approaching an air field in Da Nang, Vietnam;
*	Observing a collection of body bags that were loaded 
in stacked pallets and also viewing seriously wounded 
soldiers;
*	The reminders of friends who were killed in action; 
*	A near crash of his aircraft during an exercise near 
Fort Bragg, North Carolina; and  
*	Calling in an air strike that resulted in the deaths 
of others.  
	
	The medical evidence of record clearly shows that the Veteran 
has a current diagnosis of PTSD for VA purposes that has been 
related to an in-service stressor.  See 38 C.F.R. § 4.125.  
However, the Veteran's claim has been repeatedly denied on 
the basis that there was no objective evidence that 
established that the Veteran "engaged in combat with the 
enemy" and there was insufficient evidence to corroborate the 
claimed stressor.  See VAOPGCPREC 12-99; 65 Fed. Reg. 6257 
(2000).  In this regard, there are no references to combat in 
the Veteran's service personnel records and he did not earn 
any decorations, medals, badges, ribbons, or awards 
indicative of participation in combat.  As such, the 
Veteran's claimed stressor must be corroborated by credible 
supporting evidence. 38 C.F.R. § 3.304(f).
	
	The evidence of records includes credible supporting evidence 
which corroborates the Veteran's claimed stressor of being in 
an aircraft that cam under enemy fire.  As discussed above, 
based on his Unit's history reports, it is reasonably likely 
that the Veteran did indeed participate in flights to and 
from the Republic of Vietnam.  Moreover, although details 
such as which flights the Veteran was on are not available, 
it is clear that these flights were of a periodically 
hazardous nature.  Specifically, from January 1971 to 
September 1972, his Unit received 18 Distinguished Flying 
Crosses, 4 Bronze Stars and 66 Air Medals, all of which are 
typically affiliated with combat experience.  
	
	Given these awards and the credible testimony he provided 
before the undersigned, the Board will resolve doubt in the 
Veteran's favor and find that it is at least likely as not 
that he participated in at least one flight that came under 
enemy fire.  As such, there is credible supporting evidence 
of record which corroborates the Veteran's claimed stressor.  
See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (holding 
that corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."); see 
also Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) 
(finding that while the Veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks.").  The 
claims file indicates that the Veteran was diagnosed with 
PTSD in July and August 2005 as well as in March 2007.  On 
each of these occasions, he referenced the same stressors 
which the examiner considered when providing a diagnosis.  
Therefore, the Board finds that the Veteran has a current 
diagnosis of PTSD that is associated with an in-service 
stressor which is corroborated by credible supporting 
evidence.  See 38 C.F.R. § 3.304(f).
	
	Finally, during the course of this appeal, the Court of 
Appeals for Veterans Claims held that a claim for benefits 
based on PTSD encompassed other diagnosed psychiatric 
conditions, because when a lay person files a claim, he or 
she is claiming compensation for his or her symptoms, and not 
a specific diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  As such all psychiatric disorders are considered 
collectively.  
	
	As relevant here, the Veteran was also diagnosed with bipolar 
disorder beginning in January 2007.  However, as service 
connection for PTSD has been granted, the Board waives 
consideration of entitlement to service connection for a 
diagnosis of bipolar disorder.  
	
	Entitlement to Service Connection for a Gastroesophageal 
Disorder.
	
	As mentioned above, the Veterans service treatment records 
reflect no complaints of, treatment for, or a diagnosis 
related to an esophageal disorder, or any symptoms reasonably 
attributed thereto.  Specifically, during his active duty 
service, he underwent physical examinations in August 1969, 
March 1970, May 1971, and one coincident to his discharge in 
June 1972.  During these examinations, he did not mention the 
existence of a gastroesophageal disorder, nor was it observed 
by any the examining physicians.  Therefore, no chronic 
esophageal disorder was noted in service.
	
	Moreover, a gastroesophageal disorder was not observed until 
many years after service.  Specifically, the first 
indications in the record were from a VA treatment record in 
May 2001, although these records indicate that he was 
diagnosed with a Barrett's esophagus in 1993.  Even given a 
diagnosis as early as 1993, however, this is still 
approximately 21 years since active duty service.  Therefore 
continuity of symptoms is not shown through competent 
evidence.  
	
	In addition to the absence of documented post-service 
symptomatology related to a gastroesophageal disorder for 
many years, the evidence includes the Veteran's statements 
and sworn testimony asserting continuity of symptoms.  The 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  In determining 
whether statements submitted by a veteran are credible, 
however, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  Specifically, 
the Board emphasizes the multi-year gap between discharge 
from active duty service (1972) and initial reported symptoms 
related to a gastroesophageal disorder in 1993 (approximately 
a 21-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).
	
	Additionally, the Board finds that the Veteran's reported 
history of continued symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he attributes this disorder to active duty service, an 
Air Force Reserve physical examination in June 1973 was also 
absent of any complaints.  
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value. As a finder of 
fact, the Board, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and the veteran's demeanor when testifying at a 
hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007).  See also Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a 
factor in making such statements).  The undersigned did not 
find the Veteran's testimony regarding chronic 
gastroesophageal problems to be credible.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's gastroesophageal disorder to active duty, despite 
his assertions to the contrary. 
	
	Specifically, as mentioned above, the competent evidence does 
not indicate the presence of a gastroesophageal disorder for 
decades after he left active duty service.  Moreover, no 
treating or examining health care professional has ever 
established or suggested such a relationship.  Therefore, the 
evidence does not support a finding of medical nexus.

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorder and active duty service.  
While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
gastroesophageal disorders are not the types of disorders 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against these claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.


ORDER

Service connection for diabetes mellitus, to include as 
secondary to herbicide exposure is granted.  

Service connection for a gastroesophageal disorder, diagnosed 
as GERD and Barrett's esophagus is denied.  

Service connection for PTSD is granted.  



	(CONTINUED ON NEXT PAGE)



REMAND

Having determined that the Veteran's claim for service 
connection for his diabetes mellitus should be granted, the 
Board concludes that further development is required for his 
claim for peripheral neuropathy as a secondary condition of 
this disability. 

In this case, the Veteran was diagnosed with diabetic 
neuropathy in November 2006.  A subsequent outpatient 
evaluation in December 2006 reflected symptoms seemingly 
related to diabetic neuropathy in the feet such as tingling, 
numbness and discoloration. 

However, since the Veteran has claimed neuropathy in both his 
upper and lower extremities, and the claims file does not 
make clear in all cases the extent to which such neuropathy 
is related to his diabetes, a VA examination is necessary to 
address these questions.  

Accordingly, the case is REMANDED for the following action:

1. Obtain clinical records from the VA 
Medical Center in North Chicago, Illinois, 
for the period from July 2009 to the 
present.

2. Schedule the Veteran for an appropriate 
examination to determine the nature and 
etiology of his peripheral neuropathy in 
all extremities.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.

With regard to each diagnosed disorder, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
higher) that the disorders are related to 
active duty service or to the Veteran's 
service-connected diabetes mellitus.

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.  If the examiner is 
unable to render such an opinion without 
resorting to speculation, a reasoning why 
such an opinion can not be given.

3. Upon completion of the above, the RO 
should readjudicate this issue.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
Statement of the Case (SSOC) and be 
provided an opportunity to respond. 
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


